Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2022

                                     No. 04-22-00158-CR

                                 Clarence Edward LIPPERT,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 7076
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER
       The State’s appellee’s brief is due October 10, 2022. On October 5, 2022, the State filed
a motion requesting a sixty-day extension of time.
       The motion is GRANTED and the State is ORDERED to file its brief no later than
December 9, 2022. Further requests for an extension of time will not be granted absent
extraordinary circumstances.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court